Case: 1:17-cv-06086 Document #: 177 Filed: 04/27/21 Page 1 of 1 PageID #:2623

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Overwell Harvest, Limited
                                                   Plaintiff,
v.                                                               Case No.: 1:17−cv−06086
                                                                 Honorable Sara L. Ellis
Trading Technologies International, Inc., et al.
                                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 27, 2021:


        MINUTE entry before the Honorable Sara L. Ellis: Telephone conference held on
4/27/2021. Sealed motion [168] is resolved as stated on the record. Motion to file instanter
[169] is granted. Motion to file instanter [176] is granted. Telephone Conference set for
10/6/2021 at 9:30 AM for ruling on motion for summary judgment. Attorneys/Parties
should appear for the hearing by calling the Toll−Free Number: (866) 434−5269, Access
Code: 8087837. Members of the public and media will be able to call in to listen to this
hearing (use toll free number). Please be sure to keep your phone on mute when you are
not speaking. Persons granted remote access to proceedings are reminded of the general
prohibition against photographing, recording, and rebroadcasting of court proceedings.
Violation of these prohibitions may result in sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or
any other sanctions deemed necessary by the Court. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
